Citation Nr: 1637187	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee. 

2.  Entitlement to an initial rating in excess of 20 percent for lateral instability of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1978 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (which was temporarily located in Gretna, Louisiana at that time) that denied a rating higher than 10 percent for degenerative joint disease of the right knee with chondromalacia of the patella, status post medial meniscectomy/synovectomy, and two surgical scars; and an October 2014 rating decision by the Appeals Management Center that granted a separate 20 percent rating for residuals of right knee meniscectomy effective May 30, 2007.

In December 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Veteran is service connected for residuals of right knee meniscectomy; degenerative joint disease of the right knee with chondromalacia of the patella, status post medial meniscectomy/synovectomy, and two surgical scars; degenerative joint disease of the right ankle, status post arthroscopy, and surgical scar; intervertebral disc syndrome of the lumbar spine; right lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine; and left lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine.  He has asserted that his service-connected back and knee disabilities prevent him from working.  See February 2015 VA Form 21-8940.  Thus, the Board finds that the TDIU issue is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was previously before the Board in July 2014, when it was remanded for additional development.  Unfortunately, as further development is necessary, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional development is warranted.  The Veteran was provided a VA knee and lower leg conditions examination in October 2014.  However, this examination is inadequate for rating purposes because it did not include joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand for an additional VA examination is necessary.  In accordance with Rice v. Shinseki, the intertwined issue of TDIU should also be addressed by the examiner.  Rice, 22 Vet. App. 447 (holding that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of VA treatment.

2.  Notify the Veteran and his representative that they can submit lay statements from the Veteran and from other individuals who have first-hand knowledge of any current problems caused by his right knee disability, including any problems it causes with employment.  Provide them a reasonable time to submit this evidence.  

3.  Then, provide the Veteran a VA examination with regard to his claim for an increased rating for his right knee disability and the intertwined claim of entitlement to a TDIU.  The examiner must review the claims file in conjunction with this examination, and discuss the Veteran's symptoms with the Veteran.  Examination findings, including the nature, frequency and severity of the Veteran's right knee symptoms must be set forth.  The examiner is specifically requested to advise as follows:

(a)  In reporting the results of range of motion testing, state whether there is objective evidence of pain and identify the specific excursion(s) of motion, if any, accompanied by pain for the right knee; and the point in range of motion testing when pain begins and ends for the right knee.  Joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing for the right knee and, if possible, with range of motion measurements of the opposite undamaged joint, must be noted.

(b)  State whether there is any incoordination, weakened movement and excess fatigability on use for the right knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost for the right knee.

(c)  State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) for the right knee; and, if so, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible, for the right knee.

(d)  State whether there is right knee instability; and, if so, state whether the instability is best characterized as slight, moderate, or severe.

(e)  Opine as to the current level of impairment of the Veteran's service-connected right knee disability on his activities of daily living and his occupational functioning/employability.

(f)  Taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), opine as to whether it is at least as likely as not that the Veteran's service-connected right knee disability, in combination with his service-connected degenerative joint disease of the right ankle, status post arthroscopy, and surgical scar (presently rated as 10 percent disabling); intervertebral disc syndrome of the lumbar spine (presently rated as 20 percent disabling); right lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine (presently rated as 10 percent disabling); and left lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine (presently rated as 20 percent disabling); renders him unable to secure or follow a substantially gainful occupation.

The examiner must discuss the physical limitations placed on the Veteran by his service-connected disabilities, for example, his ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected right knee disability; degenerative joint disease of the right ankle, status post arthroscopy, and surgical scar; intervertebral disc syndrome of the lumbar spine; right lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine; and left lower extremity radiculopathy associated with intervertebral disc syndrome of the lumbar spine. 

4.  Then readjudicate the claims for a rating higher than 10 percent for limitation of motion of the right knee and a rating higher than 20 percent for lateral instability of the right knee and to a TDIU.  If any of these benefits sought is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

